



Exhibit 10.5


Executive Officer Compensation


The annual base salaries for our executive officers as of January 1, 2019 are as
follows:


Name
 
Title
 
 
 
Vivek Jain
 
Chairman of the Board and Chief Executive Officer
 
$
650,000


 
Christian Voigtlander
 
Chief Operating Officer
 
$
420,000


 
Scott E. Lamb
 
Chief Financial Officer
 
$
395,150


 
Daniel Woolson
 
Corporate Vice President, General Manager - Infusion Systems
 
$
300,000


 
Virginia Sanzone
 
Corporate Vice President, General Counsel
 
$
300,000


 








